Citation Nr: 1142024	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-48 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's request for waiver of recovery of an overpayment of pension benefits in the amount of $4,678.83 was timely submitted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1971 to January 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Committee on Waivers and Compromises (Committee) a (VA) Regional Office (RO), finding the Veteran owed $4,678.83 in overpayment of pension benefits.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2011, additional evidence was submitted (with a waiver of RO initial consideration).  

In April 2011, the case was remanded to afford the Veteran a hearing.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 8, 2008, the Veteran was notified that he had an outstanding debt in the amount of $4,678.83 resulting from an overpayment of VA pension benefits; notification of the indebtedness was sent to his correct address of record; he was advised that he could seek a waiver of the overpayment and of his procedural and appellate rights.  

2.  The Veteran's request for a waiver of recovery of the overpayment was received by the RO in April 2010.  


CONCLUSION OF LAW

The Veteran's request for wavier of recovery of an overpayment of pension benefits was not timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  See also Lueras v. Principi, 18 Vet. App. 435 (2004).  Therefore, the VCAA and its implementing regulations do not apply in this matter.  Additionally, the disposition of this case is based on the operation of the law.  The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   Nevertheless, it is notable that the September 2010 statement of the case explained the relevant law and the reasons why the Veteran's appeal was denied.  

Regarding the completeness of the file, the Veteran's representative has raised the issue of records missing from the file.  VA has now located the relevant records, to include the December 2008 notice of the creation of the debt.  The Board acknowledges, however, that the claims file does not contain the April 2010 request for waiver by the Veteran.  After careful consideration, the Board finds that remanding this matter for additional development, to include obtaining a copy of the Veteran's waiver of recovery of an overpayment of pension benefits, is not necessary.  As discussed in greater detail below, the Veteran has not asserted that he filed for waiver earlier than April 2010 and the RO has consistently indicated that this is the date that he filed.  To the extent that VA would be able to obtain a copy of the April 2010 document, it would not help support the Veteran's appeal.  The Veteran needs to show that he filed prior to April 2010 and there is no documentation or assertion that he filed prior to April 2010.  As seeking the April 2010 document would not help substantiate the Veteran's appeal, the Board finds that it unnecessary to so under the specific facts of this appeal.

In addition, as noted in the introduction, the Veteran submitted additional evidence at the time of the hearing with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Review of the file reveals additional evidence submitted after the statement of the case.  The evidence consists of personal expenses and withholding from the Veteran's Social Security Administration (SSA) payments.  This evidence is cumulative and redundant of the evidence previously of file, and thus, a remand for review by the AOJ is unnecessary.  In addition, this evidence goes to facts not reached by the RO or the Board.  This appeal is denied as a matter of law based on when the Veteran filed his request for waiver.  Thus, this evidence is not relevant or pertinent to the basis of this appeal.

B. Legal Criteria, Factual Background, and Analysis

The question before the Board in this case is whether the Veteran filed a timely request for waiver of recovery of his overpayment of pension benefits in the amount of $4,678.83.  

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of notification of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The Court has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).  

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q).  The Court has held that "in the absence of clear evidence to the contrary," the law presumes the regularity of the administrative process.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT, 9 Vet. App. at 199; see also McCullough v. Principi, 15 Vet. App. 272, 275 (2001) (per curiam).  

In this case, the Veteran was awarded VA pension benefits by a September 2004 decision.  He was advised of the amount of his monthly benefits, and was informed of his responsibilities to report to VA immediately if there was any change in his income or the income of his dependents, including SSA benefits.  

In September 2008, after receiving the Veteran's VA Form 21-674, Request for Approval of School Attendance, the Philadelphia RO indicated that it had received information showing his wife had been receiving monthly payments from SSA.  As SSA benefits must be counted against a VA pension award, the RO proposed stopping his VA pension benefits, effective from February 1, 2007, when his wife began receiving SSA benefits.  He was also notified that this adjustment would result in an overpayment of benefits that had been paid.  A November 2008 letter from the Philadelphia RO was sent to the Veteran noting that the Veteran did not provide any additional information as to the income of his wife since February 1, 2007.  The letter advised him of the termination of his pension payments.  

In December 2008, the Debt Management Center sent the Veteran a letter explaining that, due to the change in his VA benefits entitlement, effective from the commencement of his spouse's SSA payments, he had received an overpayment in the amount of $4,678.83.  The letter informed him that he had the right to dispute the debt and to request a waiver.  

Approximately a year and a half later, the Veteran submitted a request for waiver of the overpayment in April 2010.  

In his July 2010 notice of disagreement, the Veteran stated that he "failed to file my request for a hardship exception in the 180 days as required."  

In his December 2010 Substantive Appeal, the Veteran reported that his wife had become ill and that she handled all the bill payments and paperwork for the family.  He further stated that due to his disabilities and his wife's illness, he "neglected to notify the VA that her disability payments had begun, without her help with the required paperwork I did not realize or know how to fill out the report forms.  This was a regretful[] mistake on my fault and was not done intentionally."  

In a July 2011 VA Form 646, and at the August 2011 Travel Board hearing, it was claimed that the Veteran was not provided initial notification of the debt and of his right to waiver (see transcript, p.2).  As there was no notification of the initial debt, the waiver request was filed in a timely manner.  He also reported he never received a letter saying his pension benefits had stopped (transcript, p.9).  

The June 2010 decision on appeal denied waiver of recovery of the overpayment on the basis that the request for waiver had been received more than 180 days after the notice of the overpayment was sent in December 2008.  

As noted above, the Veteran alleges that he was not provided notice of the debt and of his right to waiver.  As noted above, the record now contains a copy of the December 8, 2008 notice informing him of the indebtedness and of his right to request waiver of overpayment.  There is no indication of a change in address.  Absent any indication that the letter was returned undelivered or was delayed, it must be presumed that the letter was properly delivered in the normal course of business.  See Mindenhall, 7 Vet. App. at 274 (there is a presumption of regularity in the administrative process, absent clear evidence to the contrary).  Similarly, there is no showing of delay in receipt or nonreceipt of notice of indebtedness and accompanying rights that would warrant application of the tolling provisions under 38 C.F.R. § 1.963(b) for when the 180-day timeframe to establish a waiver claim begins to run.  Furthermore, there is no evidence that any other correspondence that could be construed as a request for waiver was received by VA prior to the Veteran's request for waiver in April 2010, and he does not contend otherwise.  

Based on the above analysis, the Board concludes that the appellant's application requesting waiver of the indebtedness at issue was not timely filed.  Further, the Veteran has acknowledged that he did not timely file.  No relevant exceptions to the legal criteria have been provided or are applicable in this case, and therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b).  

The Board further notes that with respect to the argument that the Veteran's physical and mental condition (as well as his wife's condition) at the time of the December 8, 2008, letter justifies the waiver of the untimeliness of the request for waiver of overpayment, the Board recognizes that the United States Court of Appeals for the Federal Circuit has held that filing deadlines can be equitably tolled where a veteran or claimant is able to show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  A medical diagnosis alone or vague assertions of mental problems will not suffice.  Id.  

However, in Claiborne v. Nicholson 19 Vet. App. 181, 184-85 (2005), it was held that the burden of proof is on the veteran to show that the failure to file an appeal was the direct result of a mental illness.  Thus, the appellant holds the burden of submitting competent medical evidence showing that he was mentally incapable of filing an appeal with regard to those prior decisions.  Id. at 184-85.  Here, the Veteran has not provided competent medical evidence showing that he was incapable of filing the appeal of the December 8, 2008, notice as a direct result of a mental illness.  

Absent a timely filed request for waiver of overpayment, there are no grounds to consider the Veteran's claim on the merits.  While the Board sympathizes with the Veteran's situation, the law governing the time constraints in which to file a waiver request is definitive and binding.  38 U.S.C.A. § 7104(c).  

Accordingly, the claim for waiver of overpayment must be denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish that a request for waiver of recovery of an overpayment of VA pension benefits was timely submitted is denied.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


